                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

           v.                           :      CRIMINAL NO. 3:18-379

VINCENT JOHN INGINO                     :        (JUDGE MANNION)

                  Defendant             :

                              MEMORANDUM

      Presently before the court is the government’s motion in limine

regarding intent to use Rule 404(b)-type evidence at trial. For the reasons

set forth below, the government’s motion, (Doc. 55), will be GRANTED IN

PART and DENIED IN PART.


      I.        BACKGROUND

      On November 13, 2018, Vincent John Ingino (“Ingino”) was indicted on

two counts of distribution and possession with intent to distribute a controlled

substance. (Doc. 1). The charges stem from alleged drug transactions that

resulted in the death of two individuals, Patrick Pasquariello (“Pasquariello”)

and Ryan Donahue (“Donahue”), on August 11, 2018, and August 12, 2018,

respectively. (Doc. 1). Ingino pleaded not guilty to the charges against him

on November 26, 2018. (Doc. 11).
      On March 25, 2019, Ingino filed a motion to suppress statements he

made to police on September 17, 2018. (Doc. 22). On July 15, 2019, this

court held a hearing on the suppression motion. (Doc. 32). By memorandum

and order dated November 14, 2019, the court denied the motion to

suppress. (Doc. 36; Doc. 37).

      On December 19, 2019, Ingino filed a motion in limine, (Doc. 43),

seeking to suppress certain photographs, which the court granted in part and

denied in part by memorandum and order dated January 9, 2020. 1 That

same day, the government filed the present motion in limine, (Doc. 55), and

brief in support, (Doc. 56). Ingino filed a brief in opposition on January 13,

2020. (Doc. 57). The matter is now ripe for this court’s review.


      II.   STANDARD

      “The purpose of a motion in limine is to allow the trial court to rule in

advance of trial on the admissibility and relevance of certain forecasted

evidence.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D.Pa.



      1
        On December 18, 2019, Ingino also filed a motion in limine seeking
to suppress certain statements he made during his September 17, 2018
interview with the Pennsylvania State Police. (Doc. 41). The court denied this
motion and set forth its reasoning on the record during a final pre -trial
conference held on December 19, 2019.
                                    -2-
2017). On a motion in limine, evidence should only be excluded “when the

evidence is clearly inadmissible on all potential grounds.” Id. Evidentiary

rulings on motions in limine are subject to the trial judge’s discretion and are

therefore reviewed for an abuse of discretion. Abrams v. Lightolier, Inc., 50

F.3d 1204, 1213 (3d Cir. 1995); Bernardsville Bd. of Educ. v. J.H., 42 F.3d

149, 161 (3d Cir. 1994). “The Court is vested with broad inherent authority

to manage its cases, which carries with it the discretion and authority to rule

on motions in limine prior to trial.” Ridolfi v. State Farm Mutual Auto. Ins. Co.,

2017 WL 3198006, *2 (M.D.Pa. July 27, 2017). Further, “[c]ourts may

exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence.” Id.


      III.   DISCUSSION

      The government’s motion indicates that it intends to introduce text

messages between Ingino and Pasquariello, as well as a recorded

conversation between Ingino and Hartman on August 28, 2018, (after the

deaths of both Pasquariello and Donahue), wherein Ingino told Hartman that

“she needed to come home so he could use her car to drive to Jersey,” and

that “he had a ‘kid’ waiting for him.” (Doc. 55, at 2). The government also

indicates that it intends to introduce evidence that Hartman was found in
                                      -3-
possession of heroin at the time of an interview with law enforcement on

August 28, 2018, and that Hartman admitted Ingino “provided her with heroin

prior to and subsequent to the deaths of Patrick [Pasquariello] and Ryan

[Donahue].” (Doc. 55, at 3) (emphasis added).

      The government’s brief, however, appears to address only the text

message evidence, and not the Hartman evidence. As to the text message

evidence, the government represents that it will show the following: a

buyer/seller relationship existed between Ingino and Pasquariello for at least

two months prior to Pasquariello’s death; Ingino sold drug to, not shared

drugs with, Pasquariello; Ingino was a frequent and reliable source of drugs

for Pasquariello; Ingino attempted to conceal his drug dealing from his

girlfriend, Lindsay Hartman (“Hartman”); and Pasquariello was aware that

Ingino travelled to New Jersey to obtain the drugs he sold. (Doc. 56). The

government contends that this evidence is intrinsic and not subject to a Rule

404(b) analysis because “all of the prior drug transactions are necessary

preliminaries to the crimes charged.” (Doc. 56, at 2).

      Even if not intrinsic, the government argues that this evidence is

permissible under Rule 404(b) because it is not being offered to show

propensity but context, identity, opportunity, and knowledge. More


                                    -4-
specifically, it argues that it seeks to introduce this evidence to show the prior

buyer/seller relationship between the Ingino and the victims, to show a

course of conduct that resulted in the victims’ deaths, and to assist the jury

in understanding the narrative of the facts that led up to the charged

offenses, which are non-propensity purposes.

       In response, with regard to the text message evidence, Ingino

emphasizes that the indictment is specific as to the dates of the alleged

crimes and, therefore, the only issue at trial is whether the government can

prove beyond a reasonable doubt that the drugs he delivered to Pasquariello

and Donahue during the time frame set forth in the indictment were the “but

for” causes of their deaths. Ingino contends that the text messages are not

intrinsic evidence because they do not directly prove that the drugs Ingino

allegedly sold to the victims were the “but for” causes of their deaths and

because drug transactions completed months before the alleged crimes are

not “contemporaneous.” Finally, Ingino argues that any marginal relevance

of this evidence is substantially outweighed by a danger of unfair prejudice,

confusion of the issues, and misleading the jury under Rules 401, 402, and

403.




                                      -5-
      Ingino also addressed the Hartman evidence in his brief, arguing that

any evidence he provided drugs to her, or attempted to conceal things from

her, serves no legitimate evidentiary purpose and would function only to

prove his propensity to deal drugs. He further argues that any evidence that

he attempted to conceal drug dealing from Hartman is inappropriate

character evidence under Rule 608(a) as it relates to his character

truthfulness or untruthfulness.

      Evidence is intrinsic if it fits into one of two “narrow categories” of

evidence: (1) it directly proves the charged offense; or (2) it is uncharged

misconduct “performed contemporaneously with the charged crime” that

“facilitate[d] the commission of the charged crime.” United States v. Green,

617 F.3d 233, 248-49 (3d Cir. 2010).

      Even if evidence is not intrinsic, it may nonetheless be admissible

under Rule 404(b), which precludes the admission of other crimes, wrongs,

or acts “to prove the character of a person in order to show conformity

therewith,” but which permits such evidence when offered for legitimate

evidentiary purposes such as “proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake.” Fed.R.Evid.

404(b).


                                    -6-
      Such evidence is admissible under Rule 404(b) if (1) it has a proper

purpose under Rule 404(b); (2) it is relevant under Rules 401 and 402; (3)

the probative value of the evidence is not substantially outweighed by the

danger of unfair prejudice under Rule 403; and (4) the court charges the jury

to consider it only for the limited purpose for which it is admitted. United

States v. Vega, 285 F.3d 256, 261 (3d Cir. 2002).

      Initially, with regard to the text message evidence, the court agrees

with Ingino that this evidence is not intrinsic since evidence of prior drug

transactions does not directly prove that Ingino sold drugs to the victims in

the instances charged in the indictment, nor were the transactions performed

contemporaneously with the crimes charged. Nevertheless, the court finds

that this evidence is permissible under Rule 404(b), since it has a proper

purpose in that the government has represented it intends to use it to prove

identity, intent, opportunity, and knowledge; it is relevant pursuant to Rules

401 and 402; and it is not unduly prejudicial under Rule 403.

      Notably, with regard to 404(b) evidence, “the burden on the

government is not onerous,” and as long as there “is some showing of a

proper relevance,” it is permissible. United States v. Sampson, 980 F.2d 883,

888 (3d Cir. 1992). Here, the government has advanced several reasons for


                                    -7-
the relevance of this evidence, none of which are for the impermissible

inference that, because Ingino committed drug offenses in the past, he is

therefore more likely to have committed the instance offenses. Id. at 887.

       To the extent that Ingino argues this evidence is unfairly prejudicial

under Rule 403, the court disagrees. “In the context of Rule 403 analysis, . .

. ‘[t]here is no question that, given a proper purpose and reasoning, drug

convictions are admissible in a trial where the defendant is charged with a

drug offense.’” United States v. Staten, 181 Fed.App’x 151, 153-55 (3d Cir.

2006) (quoting United States v. Sampson, 980 F.2d 883, 887 (3d Cir. 1992)).

The Third Circuit has upheld the introduction of evidence of past distribution

as relevant to prove knowledge of the same or different drug in a later

distribution trial. See United States v. Givan, 320 F.3d 452, 461 (3d Cir.

2003); United States v. Jackson, 619 Fed.App’x 189, 193 (3d Cir. 2015). This

is particularly so here, where the prior transactions purportedly occurred with

the same person listed as a victim in one of the counts of the indictment.

Accordingly, the government’s motion in limine, (Doc. 55), is GRANTED IN

PART with regard to the text message evidence between Ingino and

Pasquariello.




                                     -8-
        As to the Hartman evidence, to the extent that it tends to show that

Ingino persisted in drug dealing activity after the deaths of Pasquariello and

Donahue, the government’s motion, (Doc. 55), will be DENIED IN PART.

The cases cited by the government hold that evidence of a defendant’s past

drug dealing may be relevant in a drug distribution case. See Givan, 320

F.3d at 461; Jackson, 619 Fed.App’x at 193. However, the government has

not provided any authority suggesting that a defendant’s continued drug

dealing activities after the completion of the crimes charged is relevant.

Accordingly, the government will not be permitted to introduce evidence

relating to Ingino’s alleged drug dealing activities that occurred after the

deaths of Pasquariello and Donahue.

        Therefore, in light of the foregoing, an appropriate order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: January 31, 2020
18-379-03




                                       -9-
